Citation Nr: 9909320	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for exercise induced 
asthma, currently evaluated as 10 percent disabling. 

Entitlement to an increased rating for degenerative changes 
of the lumbar spine, currently evaluated as 10 percent 
disabling. 

Entitlement to an increased (compensable) rating for 
residuals of cold weather injury to both feet with 
degenerative changes of the tarsals of the left foot.

Entitlement to service connection for residuals of cold 
weather injury to the fingers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to December 
1995.

This appeal arises from a June 1996 rating decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

This final decision will be limited to the issues of an 
increased rating for degenerative changes of the lumbar spine 
and service connection for residuals of cold weather injury 
to the fingers.  The issues of an increased rating for 
exercise induced asthma and a compensable rating for 
residuals of cold weather injury to both feet with 
degenerative changes of the tarsals of the left foot will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbar spine disability is manifested by 
mild degenerative changes and slightly limited flexion of the 
lumbar spine.

3.  The claim of entitlement to service connection for 
residuals of cold weather injury to the fingers is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  



CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for degenerative 
changes of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Codes 5010-5292 (1998).

2. The claim of entitlement to service connection for 
residuals of cold weather injury to the fingers is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Degenerative Changes of the Lumbar 
Spine 

Factual Background

The veteran's service medical records include the report of 
the examination for entrance, dated in February 1989, which 
is negative for complaints, symptoms or findings regarding a 
back condition.  A treatment note dated in June 1992 states 
that the veteran sought treatment for low back pain.  The 
assessment was rule out a pinched nerve.  He sought treatment 
again later that month.  In July 1992 the assessment was to 
rule out musculoskeletal injury.  Then the assessment was 
mechanical low back pain.  A second treatment note dated in 
July 1992 states that the veteran had seen a chiropractor who 
agreed with the diagnosis of mechanical low back pain.

The veteran sought treatment for low back pain in July 1995.  
The assessment was to rule out a strain.  In the history 
segment of the report of the examination for separation, 
dated in October 1995, the veteran indicated either having or 
having had recurrent back pain.  A note states that the 
veteran complained of recurring mechanical low back pain that 
had been treated symptomatically.  The examination segment of 
the report is negative for findings regarding a back 
disability.  

The report of a February 1996 VA general medical examination 
states that the veteran complained of having chronic back 
pain since 1993.  He complained of pain in the lower part of 
his back which hurt most when he first tried to get out of 
bed, and whenever he tried to bend over.  He stated that the 
pain sometimes radiated to both upper thighs.

On examination mild tenderness was present along the 
lumbosacral vertebrae and the paraspinal musculature 
bilaterally.  The range of motion of the lumbosacral spine 
included flexion to 85 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees to each side and rotation to 35 
degrees to each side.  Objective evidence of mild pain was 
noted with each maneuver.  The X-ray report states that the 
lumbosacral spine alignment was normal and minimal 
degenerative changes were present at a few levels.  The 
report is negative for evidence of muscle spasms during the 
examination.  The examiner's diagnosis was low back pain 
secondary to recurrent muscle spasms.  

Based on the service medical records and the examination 
report, a rating decision dated in June 1996 granted service 
connection for degenerative changes of the lumbar spine and 
assigned a 10 percent disability evaluation.  

Analysis 

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is service-connected for degenerative changes of 
the lumbar spine under Diagnostic Codes 5010-5292.  Under the 
rating schedule, arthritis, due to trauma, substantiated by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Part 4, Code 5010-
5003 (1998).  Limitation of motion of the lumbar spine is 
rated as 10 percent disabling when it is mild, as 20 percent 
disabling when it is moderate and as 40 percent disabling 
when it is severe.  38 C.F.R. § 4.71a, Part 4, Code 5292 
(1998).

Lumbosacral strain with muscles spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position is rated at 20 percent.  Lumbosacral strain 
which is severe, with listing of whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion, is rated at 40 percent.  
38 C.F.R. § 4.71a, Part 4, Code 5295.

The veteran has submitted no medical evidence that indicates 
that he has moderate limitation of motion necessary for an 
increased rating under Diagnostic Code 5292.  When range of 
motion was measured in February 1996, flexion was to 85 
degrees, extension was to 35 degrees, lateral flexion was to 
40 degrees to each side and rotation was to 35 degrees to 
each side; extension and lateral movements were not limited 
and forward flexion was to within 5 degrees of normal.  Given 
the range of movements, the evidence does not support a 
finding of moderate limitation of motion of the lumbar spine.  
The recent VA examination did not elicit the muscle spasms on 
forward bending or loss of lateral spine movement necessary 
for a higher evaluation under Diagnostic Code 5295.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207- 208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, however, while the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

While the veteran's complaints were accompanied by objective 
evidence of pain on movement, the examiner characterized the 
veteran's pain as only mild and no functional loss was 
apparent.  Therefore, the pathology of the veteran's 
disability does not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent for the service-connected disability of the lumbar 
spine is not for assignment.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.71, Diagnostic Codes 5010-5292.

II. Service Connection

Factual Background

The veteran's service medical records show that he was 
treated in April 1990 for complaints of pain to the toes and 
distal surface of the feet.  It was noted that he had 
experienced cold weather exposure two and one-half weeks 
previously.  No complaints referable to the veteran's fingers 
were recorded when he was treated in April 1990.  The service 
medical records, including the report of the examination for 
separation, dated in October 1995, are negative for 
complaints, symptoms or findings regarding a cold weather 
injury to his fingers.  
In the February 1996 report of the VA general medical 
examination, it was related that the veteran stated that in 
1991 he suffered frostbite of his fingers and toes while on 
field exercises in New York.  He complained that now, when 
ever his fingers or toes are exposed to cold, they turn a 
dull gray and become very painful.  The episodes continued 
for about 30 minutes and resolved with re-warming.  On 
examination, there was found to be no scarring from frost 
bite injury.  Capillary refill was two seconds in the 
fingertips.  The sensation to light touch and temperature was 
intact.  The diagnosis was history of frostbite to fingers 
and toes bilaterally.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

The record demonstrates that the veteran was examined in 
February 1996 and no disability of the fingers due to cold 
weather was found.  The Board notes that even if the veteran 
did have frostbite while in active service, there is no 
objective medical evidence that he has any residuals now.  In 
this regard, the Court of Veterans Appeals has stated that 
"establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service." (emphasis added) Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Without competent medical 
evidence of a current disability that is linked to the 
veteran's active service, the appeal must be denied.  Given 
the veteran's failure to submit a well-grounded claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the December 1996 statement of the case in which the 
veteran was informed that the reason for the denial of the 
claim was because the evidence did not show that he had a 
current condition of the fingers due to or the result of cold 
weather exposure.  Furthermore, by this decision, the Board 
is informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well-grounded.


ORDER

Entitlement to an increased rating for degenerative changes 
of the lumbar spine is denied.  Evidence of a well-grounded 
claim not having been submitted, service connection for 
residuals of a cold weather injury to the fingers is denied.  
To this extent, the appeal is denied.


REMAND

The veteran is seeking an increased rating for asthma and is 
also seeking a compensable rating for cold weather injuries 
of both feet.  The February 1996 report of examination 
indicates that pulmonary function tests were performed as 
part of that examination and that the reports of those tests 
were attached.  The file does not contain the reports of the 
VA pulmonary function tests.  

During the pendency of this appeal, VA issued revised 
regulations amending the sections of the VA Schedule for 
Rating Disabilities regarding the rating of respiratory 
disabilities and cold weather injuries.  In view of the 
intended effect of these actions to ensure that the rating 
schedule uses current medical terminology, unambiguous 
criteria, and that it reflects medical advances which have 
occurred since the last review, and in an effort to extend to 
the veteran every equitable consideration, the Board believes 
that the veteran's remaining claims must be evaluated 
pursuant to the revised regulations.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, very 
recently, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
Court of Veterans Appeals stated that changes to the schedule 
will not be applied retroactively unless the change contains 
a provision permitting its retroactive application.

The effective date of the change with respect to rating 
respiratory disabilities is October 7, 1996, and it does not 
contain language providing for retroactive application.  
Therefore, the RO must apply only the old standards prior to 
the effective date of October 7, 1996.  After October 7, 
1996, the RO must apply both standards according to Karnas.

The effective date of the change with respect to rating cold 
injuries is August 13, 1998, and it also does not contain 
language providing for retroactive application.  Therefore, 
the RO must apply only the old standards prior to the 
effective date of August 13, 1998.  After August 13, 1998, 
the RO must apply both standards according to Karnas.

The Board finds that the remaining issues should be REMANDED 
to the originating agency for the following action:

1.  The RO should request from the 
veteran the names of all health 
providers, both VA and non-VA, from whom 
he has received treatment since service 
for residuals of cold weather injury to 
both feet with degenerative changes of 
the tarsals of the left foot and for 
asthma.  After obtaining any necessary 
authorization, the RO should obtain 
copies of the veteran's treatment records 
not already part of the claims file.  All 
documents obtained, as well as the 
records of the veteran's February 1996 
pulmonary function tests, should be 
associated with the veteran's claims 
file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
respiratory examination, including 
pulmonary function tests, to determine 
the current severity of the veteran's 
service-connected exercise induced 
asthma.  Any other necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The RO should also schedule the 
veteran for VA special vascular, 
neurologic and dermatologic examinations 
to determine the severity and extent of 
the veteran's service-connected residuals 
of cold weather injury to both feet with 
degenerative changes of the tarsals of 
the left foot.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiners before 
the examinations, for proper review of 
the medical history.  The examination 
reports are to reflect whether such a 
review of the claims file was made.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for exercise 
induced asthma and entitlement to a 
compensable evaluation for residuals of 
cold weather injury to both feet with 
degenerative changes of the tarsals of 
the left foot.  Each issue should be 
reviewed in light of the new schedular 
criteria and the Court's holdings in 
Karnas and Rhodan, applying the old 
schedular criteria previous to the 
relevant effective date of the change.  
The RO must explain to the veteran which 
criteria were used as of the effective 
date of the schedular rating revision and 
why the selected criteria are more 
favorable to the veteran.

If the benefits sought are not granted to the veteran's 
satisfaction, then the veteran and his representative should 
be provided a supplemental statement of the case which 
contains the appropriate current law and regulations and 
reflects RO consideration of all additional evidence.  The 
veteran and his representative should be given the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying evidence and ensure that the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




